 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1606 
In the House of Representatives, U. S.,

August 10, 2010
 
RESOLUTION 
Providing for consideration of the Senate amendment to the House amendment to the Senate amendment to the bill (H.R. 1586) to modernize the air traffic control system, improve the safety, reliability, and availability of transportation by air in the United States, provide for modernization of the air traffic control system, reauthorize the Federal Aviation Administration, and for other purposes. 
 
 
That upon adoption of this resolution, it shall be in order to take from the Speaker's table the bill (H.R. 1586) to modernize the air traffic control system, improve the safety, reliability, and availability of transportation by air in the United States, provide for modernization of the air traffic control system, reauthorize the Federal Aviation Administration, and for other purposes, with the Senate amendment to the House amendment to the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Appropriations or his designee that the House concur in the Senate amendment to the House amendment to the Senate amendment. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided among and controlled by the chair and ranking minority member of the Committee on Appropriations, the chair and ranking minority member of the Committee on Ways and Means, and the chair and ranking minority member of the Committee on Energy and Commerce. The previous question shall be considered as ordered on the motion to final adoption without intervening motion. 
2.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of August 11, 2010. 
 
Lorraine C. Miller,Clerk.
